EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed October 25, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable product.  Claim 7, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, has been rejoined.  Claim 7 is are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 9-20. (Canceled)

Allowable Subject Matter
Claims 1 and 4-8 are allowed.
Claim 1 is allowed, because Lee in view of Kim do not disclose the limitation of the previously presented claim 3, which is “conformally depositing a second dielectric layer over the patterned stack, the sidewall spacers and the base structure” recited on the last two lines of the amended claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung et al. (US 9,806,254)
Lin et al. (US 9,954,166)
Chou et al. (US 9,853,091)
Trinh et al. (US 9,647,207)
Dang et al. (US 10,193,065)
Lin et al. (US 10,818,544)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 21, 2022